Citation Nr: 0711174	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  05-12 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for pes planus with 
hallux valgus, hammer toes, and degenerative arthritis of the 
big toes (claimed as arthritis of the feet).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 

INTRODUCTION

The veteran had active service from July 1952 to July 1954, 
and from October 1954 to April 1964.  This appeal stems from 
a decision in December 2003 by the Los Angeles California 
Department of Veterans Affairs Regional Office (RO) 
determining that the veteran had not successfully reopened 
his claim for service connection for the disability in issue.


FINDINGS OF FACT

1.  A claim for service connection for flat feet was denied 
by a June 1961 rating decision that was not appealed.

2.  The evidence submitted since the June 1961 rating 
decision pertinent to the claim for service connection for 
pes planus is neither cumulative nor redundant,  and raises a 
reasonable possibility of substantiating the claim.

3.  The pre-existing pes planus, as noted on examination for 
entry into service, increased in severity during service and 
there is no clear and unmistakable evidence that the increase 
in severity was the result of natural progress.


CONCLUSIONS OF LAW

1.  The rating decision of June 1961, which denied a claim 
for service connection for flat feet, is final; however, new 
and material evidence has been submitted to reopen the claim.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (2006); 38 U.S.C. § 4005(b) (1958); 38 C.F.R. 
§ 3.104(a) (effective May 29, 1959 to December 31, 1962).

2.  Pes planus was aggravated during active military service.  
38 U.S.C.A. §§ 1110, 1131, 1153 (West 200); 38 C.F.R. §§ 
3.302, 3.303, 3.306 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that a rating decision in June 1961 
denied service connection for flat feet.  The record does not 
reflect that the veteran filed a timely notice of 
disagreement with this rating decision.  Accordingly, it 
became final when the veteran failed to perfect his appeal of 
that decision within the statutory time limit.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  As such, his claim for 
service connection for pes planus with hallux valgus, hammer 
toes, and degenerative arthritis of the big toes (claimed as 
arthritis of the feet) may only be reopened if new and 
material evidence is submitted.  

In this instance, since the June 1961 rating decision denied 
the claim on the basis that the evidence was against a 
finding that a new foot disability was incurred during 
service, or that preexisting pes planus was aggravated by 
service, the Board finds that new and material evidence would 
consist of medical evidence showing a link between the 
veteran's pes planus with hallux valgus, hammer toes, and 
degenerative arthritis of the big toes (claimed as arthritis 
of the feet) and service, either by way of direct incurrence 
or aggravation.  

In this regard, additional evidence received since the June 
1961 rating decision consists of statements and testimony 
provided by the veteran at his hearing before the Board in 
July 2006, photographs and other evidence relating to the 
veteran's military specialty of cornet/trumpet player during 
service, and VA treatment and evaluation records documenting 
treatment and evaluation over the years for various bilateral 
foot complaints.  The veteran's testimony as to problems he 
experienced during service and his remarks amplifying how his 
military duties impacted on the condition in issue are 
considered to be new and material evidence sufficient to 
reopen the veteran's claim for service connection.  
Accordingly, the Board will now address the substantive issue 
of service connection for the bilateral foot disability.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for 


aggravation of a preexisting injury in the active military, 
naval or air service. See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  When a veteran seeks service connection 
for a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence. See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic disability 
resulting from that injury. If there is no evidence of a 
chronic condition during service, or an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled in service, except for 
defects, diseases, or infirmities noted at the time of 
entrance, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
See 38 U.S.C.A. § 1111. According to 38 C.F.R. § 3.304(b), 
the term "noted" denotes only such conditions that are 
recorded in examination reports.  The existence of conditions 
prior to service reported by the veteran as medical history 
does not constitute a notation of such conditions, but will 
be considered together with all other material evidence in 
determining the question of when a disease or disability 
began.  See 38 C.F.R. § 3.304(b)(1).  Determinations of 
whether a condition existed prior to service should be "based 
on thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to ... 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof." Id.

A preexisting disease will be presumed to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is clear and 
unmistakable evidence that the increase is due to the natural 
progress of the disease. See 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  In deciding an aggravation claim, 


the Board must determine, after having found the presence of 
a preexisting condition, whether there has been any 
measurable worsening of the disability during service and 
whether such worsening constitutes an increase in disability. 
See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).

In this regard, it is clear that the veteran had pes planus, 
as was noted on examination for entry into service.  It was 
described as occasionally symptomatic.  The veteran has 
testified that he was assigned to a marching band during 
service and his feet became worse as a result of all the 
marching this duty entailed.  Service records do support his 
claim to a significant extent.  The records show that it was 
not until 1959 that he started to experience problems with 
his feet to the extent that he had to request reassignment 
from his duties with the marching band.  In an October 1960 
clinical record, it was noted that the veteran had flat feet 
that had apparently progressively become more symptomatic 
since late 1959 and that he had to be taken out of the band 
and retrained.  Arch supports were prescribed, but it was 
noted later that the supports made his feet even more 
painful.  

Given the above, it appears that the evidence does tend to 
reasonably support the claim that there was an increase in 
severity of the preexisting disability during service.  
Further in view of the nature of his duties during service 
which required extensive marching, together with the fact 
that there is no medical evidence to indicate the increase in 
severity was clearly and unmistakably the result of natural 
progress, it is concluded that service connection for 
bilateral pes planus with residual disability is warranted.

In view of the decision to award benefits, any violations of 
VCAA notice and/or duty to assist would obviously be non-
prejudicial and need not be further discussed at this time.  




ORDER

New and material evidence  having been submitted, the claim 
for service connection for pes planus with hallux valgus, 
hammer toes, and degenerative arthritis of the big toes 
(claimed as arthritis of the feet) is reopened and service 
connection for the claimed disability is granted.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


